DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Utterback (US-4861461) in view of Barnes (US-2004/0211092).  

Referring to claims 1, 9-10, 13-16, 18-20. Utterback discloses a “Pipeline Padding Machine and Method”. See Figs. 1 -5 and respective portions of the specification. Utterback further discloses a device for sorting particulate material and a method comprising: moving ungraded material from a material pile on the ground onto a main conveyor belt (41) of a padding machine; conveying the ungraded material onto vibrating separation screen (94, 95) configured to receive material from the main conveyor belt; separatng the material into a first portion (graded) and a second portion (oversize) using a vibrating screen; a graded material conveyor (98) positioned below 

Referring to claims 2-6. Utterback in view of Barnes disclose the combination as described above in detail. As disclosed above in the prior art rejection Barnes discloses a leveling mechanism for adjusting the vertical  pitch of components to adjust for the grade of the terrain (See Sec.t 0028). It should further be noted that Utterback additionally discloses hydraulic cylinders for leveling, tilting and swinging the sub-frame which causes the screen and conveyor to vary their position, allowing regardless of the inclination angle of the ground the screens and conveyor to be level. Utterback doesn’t disclose adjusting a vertical pitch of one or both of the material conveyors, leveling each of the components individually or determining a grade and then based on the grade, leveling at least one component, wherein the at least one component is leveled relative to a position perpendicular to a force of gravity.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Utterback to include the teachings of Barnes wherein a leveling mechanism could be used to adjust a vertical pitch of the conveyor, wherein each component could be 

Referring to claims 11-12. Utterback in view of Barnes disclose the combination as described above. Utterback doesn’t disclose wherein the first pile is parallel to the second pile or wherein the first and second pile are separated by at least a width of he padding machine. Moreover, it should be noted that it would have been obvious matter of design choice to make the first pile parallel the second pile, and wherein the first and second pile are separated by at least a width of the padding machine, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as disclosed.     
Moreover, these variations are predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to . 

Allowable Subject Matter
Claims 7-8, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/           Primary Examiner, Art Unit 3655